                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge William J. Martínez

Civil Action No. 18-cv-2146-WJM-SKC

QUANG MINH LIEN,

       Plaintiff,

v.

JEFFERSON SESSIONS, Atty. Gen. Of the United States,
JEFFREY LYNCH, ICE Field Director,
JOHN CHOATE, GEO Group Ice Detention Facility, and
KIRSTJEN NIELSN, US Department of Homeland Security,

       Defendants.


             ORDER DENYING PRELIMINARY INJUNCTION AND
     DISMISSING HABEAS PETITION IN PART FOR LACK OF JURISDICTION


       Petitioner Quang Minh Lien (“Petitioner”) filed a petition for the writ of habeas

corpus pursuant to 28 U.S.C. § 2241, in which he asserts that his removal order is void

and that his continued detention while awaiting removal is unconstitutional. Currently

before the Court is Petitioner Quang Minh Lien’s (“Petitioner”) Motion for Temporary

Restraining Order and Preliminary Injunction (“Motion”). (ECF No. 2.) The Court

previously denied the request for a temporary restraining order (ECF No. 7), but

ordered further briefing on Petitioner’s request for a preliminary injunction. The Court

now considers whether a preliminary injunction is appropriate.

       As discussed below, Petitioner fails to meet his burden to show why a

preliminary injunction is appropriate. The Court thus denies the motion. In addition, the

Court dismisses a portion of Petitioner’s underlying habeas claim for lack of jurisdiction.
                                    I. BACKGROUND

       Petition is a Vietnamese national. He was lawfully admitted to the United States

in February 2002. (ECF No. 11 at 2.) Thereafter, he applied for lawful permanent

residence as the spouse of a United States citizen. (Id.) However, the marriage

dissolved, his then-wife’s affidavit withdrawn, and his application denied on October 22,

2003. (Id.; ECF No. 11-1 at 6.)

       U.S. Immigration and Customs Enforcement (“ICE”) initiated removal

proceedings on the grounds that Petitioner was inadmissible for failing to meet the

requirements for family-sponsored immigrants under 8 U.S.C. § 1182(a)(4)(C). (ECF

No. 11 at 2.) On June 14, 2004, the Government issued a notice to appear but failed to

include a time or date in the notice. Petitioner did not appear in response to the notice

to appear, and was ordered removed in absentia in October 2006. (Id.)

       In December 2006, Petitioner filed a motion to reopen. His removal proceedings

were reopened, and Petitioner received a new notice of hearing that scheduled further

proceedings for April 11, 2007. (Id.) The hearing was continued several times.

Eventually, in October 2007, Petitioner was found inadmissible. (Id.) The Immigration

Court granted his application for voluntary departure by December 6, 2010, with an

alternative order of removal to Vietnam. (ECF No. 11-1 at 35.) Petitioner appealed the

Immigration Court’s decision to the Board of Immigration Appeals to no avail. (ECF No.

11 at 2.) In December 2012, Petitioner became subject to an administratively final

order of removal. (Id. at 2–3.)

       ICE granted Petitioner a series of one-year discretionary stays of removal from



                                            2
2013 to 2018. (Id. at 3.) Petitioner’s most recent discretionary stay ended on March

28, 2018, and ICE took Petitioner into custody at that time. (Id.; ECF No. 11-1 at 40.)

In June 2018, ICE reviewed Petitioner’s post-removal order detention status, as

required by law, and decided to continue his detention because it f ound a “significant

likelihood of removal in the reasonably foreseeable future.” (ECF No. 11-1 at 42.)

Petitioner remains detained.

       In an affidavit, an ICE officer stated that ICE submitted a request for travel

documents from the Vietnamese government on April 20, 2018, which is needed in

order to remove the Petitioner. (ECF No. 11-1 at 4.) In May 2018, the Vietnamese

Consulate requested that ICE provide a Vietnamese translation of documents in

English, which ICE provided. (Id.) ICE has apparently asked the Vietnamese

Consulate for a status update six times between April 25 and August 30, 2018. (Id.)

The government of Vietnam has not yet issued a travel document for Petitioner. (ECF

No. 11 at 3.) In Fiscal Years 2016 and 2017, ICE removed 35 and 71 Vietnamese

citizens, respectively. (ECF No. 11-1 at 59.)

       Petitioner remarried Dieu Vo, a Vietnamese national, with whom he has three

children, all U.S. citizens by birth.1 (ECF No. 2-1 at 4.) Ms. Vo suffers from anemia and

is “greatly dependent on her husband” as a result of her condition. (ECF No. 2 at 3.)

Petitioner’s son Keaden has autism and son Kenny has severe autism, and Petitioner is


       1
         The Court notes that Petitioner previously filed a habeas petition that was dismissed
without prejudice because it was unripe. Lien v. Sessions, No. 18-cv-878 (D. Colo. June 6,
2018), ECF No. 33. In that case, Petitioner set out a number of facts which are not included in
his current case. Rather, Petitioner states that he “incorporates . . . all of the facts and
circumstances, supporting arguments and documentation” previously submitted. (ECF No. 1-1
at 2.) These facts are drawn as much as possible from the case actually before the Court.

                                               3
the primary caregiver for Kenny. (Id.; ECF No. 1-2 at 12; ECF No. 2-1 at 8.) Ms. Vo

has difficulty providing care for Kenny because of his severe autism, potential for

violence, and her anemia. (ECF No. 2-1 at 4.) Petitioner owns a nail salon business,

which he has been unable to run while in the detention center, causing employees to

leave. (Id. at 4, 6.) Petitioner has requested time to sell his home and business before

being deported to Vietnam. (ECF No. 2 at 2.)

      Petitioner filed a petition for habeas corpus and motion for a temporary

restraining order in April 2018 challenging his detention. See Lien v. Sessions, No. 18-

cv-878 (D. Colo. filed Apr. 13, 2018), ECF Nos. 1, 8. The court denied his petition as

unripe because he had not been detained f or six months. Id. at ECF No. 33. Petitioner

filed this new action and his instant habeas petition and Motion on Aug ust 22, 2018.

(ECF Nos. 1, 2.) The Court has previously denied that portion of the Motion seeking a

temporary restraining order, and ordered further briefing on the preliminary injunction

request. (ECF No. 7.)

                        II. SUBJECT MATTER JURISDICTION

      Petitioner’s habeas claim challenges his detention pending removal on two

grounds: (1) Petitioner’s removal order is void under the recent Supreme Court decision

in Pereira v. Sessions, 138 S. Ct. 2105 (2018); and (2) Petitioner may not be detained

indefinitely while awaiting removal. (ECF No. 1-1 at 2–7.) Petitioner reiterates these

arguments in his Motion. (ECF No. 2 at 5–6.) Defendants spend a significant portion of

their response arguing that Petitioner cannot succeed on the m erits of his Pereira

argument. (ECF No. 11 at 6–13.) Before addressing the merits of Defendants’



                                            4
arguments, the Court must first address a simpler issue: whether it has subject matter

jurisdiction to adjudicate a challenge to Petitioner’s underlying removal order.

Surprisingly, Defendants fail to raise the issue of jurisdiction at all in their response,

instead focusing on the merits of Petitioner’s arguments. This is all the more surprising

because Defendants allege that the Court lacks jurisdiction to review a discretionary

decision and explicitly recognizes that Petitioner is “challenging his detention per se.”

(ECF No. 11 at 13.) Despite Defendants’ failure to raise jurisdiction as an issue, the

Court may raise subject matter jurisdiction sua sponte at any point in the proceeding.

McAlester v. United Air Lines, Inc., 851 F.2d 1249, 1252 (10th Cir. 1988).

       Petitioner’s challenge to his order of removal must fail before this Court because

the Court lacks jurisdiction to adjudicate a challenge to the underlying removal order.

“Federal courts are courts of limited jurisdiction,” possessing only the power authorized

by Constitution or statute. Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S.

375, 377 (1994). Under the Federal Rules of Civil Procedure, if a court determines that

it lacks subject matter jurisdiction, it must dismiss the claim. Fed. R. Civ. P. 12(h)(3).

       Judicial review of final orders of removal is governed by 8 U.S.C. § 1252. The

REAL ID Act of 2005, which amended Section 1252, curtailed habeas review by shifting

“certain immigration disputes formerly raised through habeas corpus in the district

courts to the courts of appeals and converted them into petitions for review.” Hem v.

Maurer, 458 F.3d 1185, 1188 n.3 (10th Cir. 2006). Subsection 1252(a)(5), titled

“Exclusive Means of Review,” now provides

              Notwithstanding any other provision of law (statutory or
              nonstatutory), including section 2241 of title 28, or any other
              habeas corpus provision . . . a petition for review filed with

                                              5
              an appropriate court of appeals in accordance with this
              section shall be the sole and exclusive means for judicial
              review of an order of removal entered or issued under any
              provision of this chapter . . . . For purposes of this chapter,
              every provision that limits or eliminates judicial review or
              jurisdiction to review, the terms “judicial review” and
              “jurisdiction to review” include habeas corpus review.

8 U.S.C. §1252(a)(5) (emphasis added).

       A district court thus maintains the ability to review a habeas petition challenging

detention, but lacks jurisdiction over a petition challenging a final order of removal.

Ferry v. Gonzales, 457 F.3d 1117, 1131 (10th Cir. 2006). W hen a habeas challenge to

detention is grounded in the merits of the underlying removal order, a district court lacks

jurisdiction to hear the claim. Id. (finding a district court lacked jurisdiction to decide a

habeas petition premised on challenging an order of removal and converting that

portion of a habeas petition into a petition for review before the circuit court); see also

Essuman v. Gonzales, 203 Fed. Appx 204, 211–12 (10th Cir. 2006) (stating that district

court properly transferred a habeas petition to the circuit court where petitioner’s

challenge to detention was “grounded in the removal order rather than based on some

inherent problem with the detention itself”).

       Petitioner’s habeas petition challenges the validity of his removal order as a

basis for contesting his detention. (ECF No. 1-1 at 2 (“The Removal Order is Void”).)

Whatever the merits of this claim—and as Petitioner concedes in his reply, the merits of

such a claim may be limited (see ECF No. 16 at 2)—this Court, as a federal district

court, lacks jurisdiction to decide whether the removal order is valid. See Ferry, 457

F.3d at 1131. Therefore, the Court will sua sponte dismiss that portion of Petitioner’s



                                                6
habeas petition (ECF No. 1) which is premised on the alleged infirmities of his removal

order.

                III. LEGAL STANDARD FOR PRELIMINARY INJUNCTION

         A preliminary injunction is an extraordinary remedy; accordingly, the right to relief

must be clear and unequivocal. See, e.g., Flood v. ClearOne Commc’ns, Inc., 618 F.3d

1110, 1117 (10th Cir. 2010). To meet this burden, a party seeking a preliminary

injunction must show: (1) a likelihood of success on the merits, (2) a threat of

irreparable harm, which (3) outweighs any harm to the non-moving party, and that

(4) the injunction would not adversely affect the public interest. See, e.g., Awad v.

Ziriax, 670 F.3d 1111, 1125 (10th Cir. 2012).

         If the injunction will (1) alter the status quo, (2) mandate action by the defendant,

or (3) afford the movant all the relief that it could recover at the conclusion of a full trial

on the merits, the Tenth Circuit has held the movant must meet a heightened burden.

See O Centro Espirita Beneficiente Uniao do Vegetal v. Ashcroft , 389 F.3d 973, 975

(10th Cir.2004) (en banc). Under those circumstances, the proposed injunction “must

be more closely scrutinized to assure that the exigencies of the case support the

granting of a remedy that is extraordinary even in the normal course” and “a party

seeking such an injunction must make a strong showing both with regard to the

likelihood of success on the merits and with regard to the balance of harms.” Id.

                                        IV. ANALYSIS

         The Court finds that it need only address the likelihood of success element. See

Northglenn Gunther Toody’s, LLC v. HQ8-10410-10450 Melody Lane, LLC, 2016 WL



                                               7
6569099, at *3 (D. Colo. Nov. 4, 2016), aff’d, 702 F. App’x 702 (10th Cir. 2017). Here,

Petitioner seeks an injunction mandating his relief, which would require an affirmative

act by Defendants. See O Centro Espirita, 389 F.3d at 975. Therefore, Petitioner must

meet the heightened burden, including a “strong showing” of likelihood of success on

the merits. See id. Petitioner has not made that showing.

       Petitioner argues that he is likely to succeed on the merits for three separate

reasons. First, he argues that his underlying removal order is void under Pereira. As

discussed above, the Court does not have jurisdiction to review such a claim, and

therefore Petitioner’s habeas petition cannot succeed on this basis bef ore the district

court. Second, Petitioner raises in his Motion for the first time an argument that

Defendants should be required to explain its reason for denying another year-long stay

of removal. (ECF No. 2 at 6.) This argument was not raised as a basis for relief in the

habeas petition. It is axiomatic that a person has no likelihood of success on the merits

for a theory of relief not pled. Thus, Petitioner’s second argument cannot form the

basis for a “likelihood of success on the merits.”

       Finally, Petitioner argues that he is likely to succeed on his habeas claim

because he has been in detention beyond 90 days (and later, beyond six months) in

violation of his due process rights. Under 8 U.S.C. § 1231(a)(6), the Government may

detain certain noncitizens under an order of removal, pending removal to another

country. The statute contemplates removal within a period of 90 days, though an

individual may be detained beyond the initial “removal period.” Id. The Supreme Court

has ruled that detention pursuant to a f inal order of removal is presumptively



                                             8
reasonable for a six month period. Zadvydas v. Davis, 533 U.S. 678, 688 (2001); Clark

v. Martinez, 542 U.S. 373 (2005) (applying the presumptively valid six-month to

inadmissible aliens).2

       After this six-month period, a detainee may provide “good reason to believe that

these is no significant likelihood of removal in the reasonably foreseeable future,” to

which the Government must respond “with evidence sufficient to rebut that showing.”

Zadvydas, 533 U.S. at 701. The plain fact that an individual is detained longer than six

months “does not mean he must now be released.” Abiodun v. Mukasey, 264 F. Appx.

726, 729 (10th Cir. 2008). Petitioners arguing for release have the burden to

demonstrate that removal is not reasonably foreseeable. Morales-Fernandez v. I.N.S.,

418 F.3d 1116, 1123 (10th Cir. 2005). For example, one petitioner met his burden by

demonstrating that removal to Cuba was not feasible because of a total lack of

repatriation negotiations with Cuba. Id.

       Petitioner fails to demonstrate a likelihood of success on the merits. Petitioner

does not provide any basis for his own conclusion that he is “unlikely to be deported to

Vietnam. (See ECF No. 2 at 6.) In his Motion, Petitioner merely states the following to

support his contention that there is “no significant likelihood of removal in the

reasonably foreseeable future”:




       2
           Petitioner filed his habeas petition before the expiration of the presumptively
reasonable six-month period. Petitioner’s detention was presumptively valid until September
24, 2018. (ECF No. 11 at 5.) While Petitioner’s claim was not ripe when filed, it is now ripe.
The alternative would be to dismiss the petition, only for Petitioner to re-file and pay another
court-filing fee. While pleading claims for relief prematurely is disfavored, the Court will not
force Petitioner to re-file at this juncture.

                                                 9
       •      “Deportation to Vietnam has been very problematic for the government.”

              (ECF No. 2 at 2);

       •      “The government . . . indicated that it has deported 71 people to Vietnam

              in the last year. . . . [and] there is still evidently no indication that travel

              documents are forthcoming in the near future.” (Id.);

       •      “[Petitioner] is unlikely to be deported to Vietnam.” (Id. at 6.); and

       •      “[D]eporting people to Vietnam still seems to be problematic.” (Id.)

These statements are counsel argument only. They are wholly unsupported by any

credible evidence in the record, and as such these conclusory allegations are not “good

reason[s]” to believe that Petitioner will not be removed in the reasonable foreseeable

future. Abdullahi v. Adducci, 2016 WL 6662557, at *3 (W.D. Mich. Sept. 1, 2016),

report and recommendation adopted, 2016 WL 6650131 (W.D. Mich. Nov. 10, 2016)

(“unsubstantiated doubts about the issuance of the travel document” is not evidence

that supports “good reason to believe” that removal in the foreseeable future is

unlikely); Joseph v. United States, 127 F. App’x 79, 81 (3d Cir. 2005) (holding that

unsubstantiated claims are insufficient to provide “good reason”). To the contrary,

some evidence cited by Petitioner shows that the Government is indeed able to deport

people to Vietnam. (ECF No. 11-1 at 59.) See Mwangi v. Terry, 465 F. App’x 784, 787

(10th Cir. 2012) (finding removal is reasonably foreseeable “although a precise end-

date to [petitioner’s] removal cannot be pinpointed, . . . [R]emoval proceedings continue

. . . [and] there is no indication that [petitioner] is unrem ovable, whether it be for lack of

a repatriation agreement or because his designated country will not accept him.”).



                                               10
       Moreover, in his reply in support of the Motion, Petitioner improperly interprets

his burden under Zadvydas and argues that it is the Government which has the burden

to show that Petitioner will be removed in the reasonably foreseeable future. (ECF No.

16 at 2 (“Thus, the government must show a high probability or great odds that it will

obtain a travel document and remove the petitioner.”).) Petitioner then criticizes the

Government for failing to meet its burden. (Id. at 2–3.) Petitioner’s argument is

grounded on a demonstrably false premise, and is rejected.

       Finally, Petitioner also argues that “the fact that the government failed [to obtain

travel documents] in the last 90 days” satisfies his burden. This is not so. As has been

already noted, continued detention alone cannot satisf y Petitioner’s burden. See

Abiodun, 264 F. Appx. at 729. In sum, there has been no showing by Petitioner,

supported by credible evidence in the record, that there is no significant likelihood of his

removal in the reasonably foreseeable future. As a consequence the Court has no

option but to conclude that Petitioner has not dem onstrated that he is likely to succeed

on the merits, much less that he has made a “strong showing” of such likely success. O

Centro Espirita, 389 F.3d at 975. The Petitioner’s Motion for Preliminary Injunction will

therefore be denied.

                                    V. CONCLUSION

       For the reasons set forth above, the Court hereby ORDERS as follows:

(1)    Petitioner’s habeas petition (ECF No. 1) is DISMISSED IN PART WITHOUT

       PREJUDICE for lack of subject matter jurisdiction, to the extent that it challenges

       Petitioner’s underlying removal order;



                                            11
(2)   That portion of Petitioner’s Motion which seeks a Preliminary Injunction (ECF

      No. 2) is DENIED; and

(3)   No later than October 10, 2018 counsel shall contact the Chambers of U.S.

      Magistrate Judge S. Kato Crews in order to set a Scheduling Conference in this

      case, and such further proceedings as Judge Crews deems appropriate.


      Dated this 5th day of October, 2018.

                                                  BY THE COURT:




                                                  William J. Martínez
                                                  United States District Judge




                                             12
